Exhibit 10.3


    














AMENDMENT NO. 1
TO
PRIVATE SHELF AGREEMENT




Dated as of August 10, 2018


Metropolitan Life Insurance Company and
MetLife Investment Advisors, LLC (together, “MetLife”)
and each other MetLife Party which becomes
bound by the Agreement (defined below)
c/o MetLife Investment Advisors, LLC
One MetLife Way
Whippany, New Jersey 07981




Ladies and Gentlemen:


We refer to the Private Shelf Agreement, dated as of September 22, 2016 (as
further amended, restated, supplemented or otherwise modified from time to time,
the “Agreement”), by and among Graybar Electric Company, Inc., a New York
corporation (the “Company”), Metlife and each MetLife Party which becomes party
to the Agreement (each, a “Purchaser” and collectively, the “Purchasers”).
Unless otherwise defined herein, the terms defined in the Agreement shall be
used herein as therein defined.


The Company desires to amend the Agreement to modify certain definitions,
covenants and events of default to conform to certain amendments of provisions
in its Credit Agreement.


It is hereby agreed by you and us as follows:


I.    AMENDMENTS TO AGREEMENT.


Subject to the conditions herein (including, without limitation, Section II(b)),
effective on the date hereof (the “Effective Date”), the Agreement is hereby
amended by this letter amendment (this “Amendment”) as follows:


(a)    Section 2(b). Section 2(b) of the Agreement is hereby amended by
replacing the phrase “the third anniversary of the date of this Agreement” with
“the third anniversary of the First Amendment Effective Date”.


(b)    Section 10.2 Indebtedness. Section 10.2 of the Agreement is hereby
deleted and replaced in its entirety as follows:









--------------------------------------------------------------------------------

Graybar Electric Company, Inc.
Amendment No. 1




“Section 10.2 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness or liability on account of borrowed money, represented by any
notes, bonds, debentures or similar obligations, or on account of the deferred
purchase price of any property, or any other deposits, advance or progress
payments under contracts, except:


(a)    Indebtedness of the Company arising or existing under (i) this Agreement
and the Notes; and (ii) the Credit Agreement and (iii) the Senior Notes;


(b)    Indebtedness of the Credit Parties existing as of the First Amendment
Effective Date (and set forth in Schedule 5.15 hereto) and renewals,
refinancings and extensions thereof in a principal amount not in excess of that
outstanding as of the date of such renewal, refinancing or extension;


(c)    obligations (contingent or otherwise) of the Company or any Domestic
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Swap Contract does not contain any provision exonerating the non‑defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party;


(d)    Indebtedness of the Credit Parties and their Domestic Subsidiaries
incurred after the Effective Date consisting of Capital Leases or Indebtedness
incurred to provide all or a portion of the purchase price or cost of
construction of an asset provided that (i) such Indebtedness when incurred shall
not exceed the purchase price or cost of construction of such asset, and (ii) no
such Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing;


(e)    Indebtedness of the Credit Parties secured by Liens to the extent
permitted under subsection (n) of the definition of ‘Permitted Liens’; provided
that the aggregate outstanding principal amount of Indebtedness incurred under
this clause (e) plus the aggregate outstanding principal amount of Indebtedness
incurred under clause (g) below shall not exceed an amount equal to 10% of
Consolidated Total Assets at determined as of the end of the most recently
completed fiscal year;


(f)    Indebtedness of Graybar Canada arising or existing under the Credit
Agreement up to an aggregate principal amount outstanding of $100,000,000 at any
time;


(g)    unsecured Indebtedness of a Person acquired after the Second Amendment
Effective Date to the extent such acquisition is a Permitted Acquisition and to
the extent such Indebtedness is existing at the time of such Permitted
Acquisition; provided that (i) the aggregate outstanding principal amount of all
such Indebtedness incurred under this clause (g) shall not exceed $50,000,000,
and (ii) such Indebtedness was not incurred in connection with, or in
contemplation of, such Permitted Acquisition; provided further that the
aggregate outstanding principal amount of Indebtedness incurred under this
clause (g) plus the aggregate outstanding principal amount of Indebtedness
incurred under clause (e) above shall not exceed an amount equal to 10% of
Consolidated Total Assets determined as of the end of the most recently
completed fiscal year; or




2

--------------------------------------------------------------------------------

Graybar Electric Company, Inc.
Amendment No. 1






(h)    other unsecured Indebtedness of the Credit Parties; provided that such
Indebtedness is not senior in right of payment to the payment of the
Indebtedness arising or existing under this Agreement, the Notes and the Credit
Agreement.”


(c)    Section 10.5 Consolidation, Merger, Sale or Purchase of Assets, Etc.
Section 10.5 of the Agreement is hereby deleted and replaced in its entirety as
follows:


“Section 10.5    Consolidation, Merger, Sale or Purchase of Assets, Etc.


(a)    Dissolve, liquidate or wind up its affairs or enter into any transaction
of merger, amalgamation or consolidation; provided, however that (i) the Company
may merge, amalgamate or consolidate with any of its Subsidiaries (other than
Graybar Canada) provided that the Company shall be the continuing or surviving
corporation, (ii) Graybar Canada may merge, amalgamate or consolidate with any
of its Subsidiaries provided that Graybar Canada shall be the continuing or
surviving corporation, (iii) any Subsidiary Guarantor may merge or consolidate
with any other Subsidiary Guarantor, (iv) any Subsidiary that is not a Credit
Party may merge, amalgamate or consolidate with any Credit Party so long as the
Credit Party shall be the continuing or surviving corporation, (v) any Domestic
Subsidiary that is not a Credit Party may be merged with or into any other
Domestic Subsidiary that is not a Credit Party, (vi) any Foreign Subsidiary that
is not a Credit Party may be merged with or into or amalgamated with any other
Foreign Subsidiary that is not a Credit Party, (vii) any Credit Party or any
Subsidiary of any Credit Party may merge or amalgamate with any other Person in
connection with a Permitted Acquisition if such Credit Party or any Subsidiary
Guarantor or such Subsidiary, as applicable, shall be the continuing or
surviving corporation, (viii) any one or more of Graybar Services, Inc. and
Graybar Financial Services, Inc. may be dissolved so long as all of the assets
of the Person being dissolved have been transferred to a Credit Party prior to
or concurrently with such dissolution, and (ix) any Subsidiary that is not a
Credit Party may be dissolved so long as (x) all of the assets of such
Subsidiary have been transferred to a Credit Party prior to or concurrently with
such dissolution and (y) the aggregate total net revenues (determined on a
consolidated basis in accordance with GAAP) of all Subsidiaries dissolved
pursuant to this Section 10.5(a) (other than Graybar Services, Inc. and Graybar
Financial Services, Inc.) does not exceed 5% of the aggregate total net revenues
of the Company and its Subsidiaries (determined in accordance with GAAP as of
the end of the most recently completed fiscal year).


(b)    Make any Asset Dispositions (including, without limitation, any Sale
Leaseback Transaction) other than (i) the sale of inventory in the ordinary
course of business for fair consideration, (ii) the sale or disposition of
machinery and equipment no longer used or useful in the conduct of any Credit
Party’s or any such Subsidiary’s business, (iii) the sale or disposition of
Securitization Receivables in connection with a Securitization Transaction, or
(iv) such other Asset Dispositions, provided that (A) the consideration for such
assets disposed of represents the fair market value of such assets at the time
of such Asset Disposition; and (B) the cumulative net book value of all Asset
Dispositions by any Credit Party and any of its Subsidiaries during any single
fiscal year shall not exceed 20% of Consolidated Total Assets determined as of
the end of the most recently completed fiscal year.


(c)    Acquire all or substantially all of the assets or business or the
majority of Voting Stock of any Person except in connection with a Permitted
Acquisition.”






3

--------------------------------------------------------------------------------

Graybar Electric Company, Inc.
Amendment No. 1




(d)    Section 10.10 Restricted Payments. Section 10.10 of the Agreement is
hereby deleted and replaced in its entirety as follows:


“Section 10.10 Restricted Payments.


Directly or indirectly:


(a)    pay or declare any dividend, either in cash or property, on any shares of
any class of its Capital Stock (other than dividends payable solely in shares of
the same class of Capital Stock) or make any other payment or distribution,
either directly or indirectly or through any Subsidiary, in respect of its
Capital Stock, except that (x) each Subsidiary may declare and pay dividends to
any Credit Party (it being understood and agreed that any such dividends will
not be counted in determining compliance with the basket set forth in the final
paragraph of this Section 10.10), (y) each Subsidiary may declare and pay
dividends to any Wholly-Owned Subsidiary so long as not less than 90% of the
proceeds of such dividend are contemporaneously in turn paid as a dividend to a
Credit Party (it being understood and agreed that any such dividends will not be
counted in determining compliance with the basket set forth in the final
paragraph of this Section 10.10) and (z) each Subsidiary may declare and pay
dividends to any other Subsidiary to the extent that the proceeds of any such
dividend are in turn contemporaneously paid as a dividend to a Credit Party (it
being understood and agreed that any such dividends will only be counted in
determining compliance with the basket set forth in the final paragraph of this
Section 10.10 to the extent any portion of any such dividend is not paid
contemporaneously to a Credit Party); or


(b)    redeem, purchase or otherwise acquire, directly or indirectly, any shares
of its Capital Stock of any class or any warrants, rights or options to purchase
or acquire any shares of its Capital Stock of any class (other than any purchase
or redemption of shares of the Capital Stock of Graybar Electric Canada Limited,
a Nova Scotia corporation, made by any of Graybar Electric Limited, Graybar
Electric Canada Limited or any other Subsidiary (including Graybar Canada)) from
employees pursuant to an employee stock purchase plan (each such purchase or
redemption of shares of such Capital Stock being a ‘Subsidiary Employee Stock
Redemption’, it being understood and agreed that the amount of any Subsidiary
Employee Stock Redemption that does not exceed the amount permitted to be issued
in Section 10.7 will not be counted in determining compliance with the basket
set forth in the final paragraph of this Section 10.10)); or


(c)    make any optional prepayment, redemption, defeasance or acquisition for
value of (including without limitation, by way of depositing money or securities
with the trustee with respect thereto before due for the purpose of paying when
due), or refund, refinance or exchange of any Consolidated Funded Indebtedness
(other than the Notes) (all of the foregoing in clauses (a) through (c) being
herein called ‘Restricted Payments’),


unless (i) the aggregate amount of all Restricted Payments made during the
period from and after the First Amendment Effective Date to and including the
date of the making of the Restricted Payment in question would not exceed the
sum of (x) $250,000,000 plus (y) 50% of cumulative Consolidated Net Income for
such period (or less 100% of cumulative Consolidated Net Income incurred for
such period if such Consolidated Net Income for such period is a deficit figure)
plus (z) the aggregate net cash proceeds of the issuance or sale of the
Company’s Capital Stock during such period and (ii) no Default or Event of
Default shall have occurred or would occur as a result of such Restricted
Payment. However, so long as no Event of Default shall have occurred and be
continuing nothing herein shall restrict the Company’s ability to (i) repurchase
Capital Stock of the




4

--------------------------------------------------------------------------------

Graybar Electric Company, Inc.
Amendment No. 1




Company in an aggregate amount of up to $25,000,000 in any twelve (12) month
period and such repurchases of less than $25,000,000 shall not constitute
Restricted Payments and (ii) make payments or optional prepayments with respect
to the Senior Notes, any other senior notes issued by a Credit Party or any
synthetic leases.”


(e)    Section 11 Events of Default. Clauses (f) and (i) of Section 11 of the
Agreement are hereby deleted and replaced in their entirety by the following new
clauses (f) and (i):


“(f)    (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding and owing
(x) under the Credit Agreement or the Senior Notes or (y) in an aggregate
principal amount of at least $50,000,000 beyond any period of grace provided
with respect thereto, or (ii) the Company or any Subsidiary is in default in the
performance of or compliance with any term of the Credit Agreement or the Senior
Notes or any related Credit Document (as defined in the Credit Agreement) or
Notes (as defined in the Senior Notes), or of any evidence of any Indebtedness
in an aggregate outstanding principal amount of at least $50,000,000 or of any
mortgage, indenture or other agreement relating thereto or any other condition
exists, and as a consequence of such default or condition such Indebtedness has
become, or has been declared (or one or more Persons are entitled to declare
such Indebtedness to be), due and payable before its stated maturity or before
its regularly scheduled dates of payment, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Indebtedness to convert such Indebtedness
into equity interests), (x) the Company or any Subsidiary has become obligated
to purchase or repay Indebtedness before its regular maturity or before its
regularly scheduled dates of payment in an aggregate outstanding principal
amount of at least $50,000,000, or (y) one or more Persons have the right to
require the Company or any Subsidiary so to purchase or repay such Indebtedness;
or”


“(i) (x) one or more final judgments or orders for the payment of money
aggregating in excess of $50,000,000, including, without limitation, any such
final order enforcing a binding arbitration decision, are rendered against one
or more of the Company and its Subsidiaries, or (y) any one or more non-monetary
judgements shall be entered into against any Credit Party or any of their
Subsidiaries that have, or could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect and, in either case, and which such
judgments are not, within ten days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within ten days after the
expiration of such stay; or”


(f)    Section 22.2 Accounting Terms. Section 22.2 of the Agreement is hereby
deleted and replaced in its entirety as follows:




“Section 22.2 Accounting Terms. (a) All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP. For purposes of determining compliance with this Agreement
(including, without limitation, Section 9, Section 10 and the definition of
“Indebtedness”) (including Additional Covenants contained in, or deemed to be
included in, this Agreement), any election by the Company to measure any
financial liability using fair value (as permitted by Financial Accounting
Standards Board Accounting Standards Codification Topic No. 825-10-25 – Fair
Value Option,




5

--------------------------------------------------------------------------------

Graybar Electric Company, Inc.
Amendment No. 1




International Accounting Standard 39 – Financial Instruments: Recognition and
Measurement or any similar accounting standard), shall be disregarded and such
determination shall be made as if such election had not been made. In the event
changes to GAAP occur which would impact the calculation of any covenants in
Section 10.1, the Company and the holders of the Notes will negotiate in good
faith to amend such covenants in a such a way as to maintain the same concept,
level and relative cushion as was in effect immediately before the applicable
accounting change; provided, that unless and until the Company and the holders
of a majority of the aggregate principal amount of Notes outstanding (exclusive
of Notes then owned by the Company, any Subsidiary or any of their respective
affiliates) reach agreement with respect to any such amendment, (i) such
covenants will continue to be calculated in accordance with GAAP as in effect
immediately prior to the applicable change in GAAP; and (ii) the Company shall
provide to MetLife (during the Issuance Period) and, following the acceptance of
any request for purchase of Notes or any issuance of Notes to each Purchaser or
holder of a Note, as applicable, financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such covenants made before and after
giving effect to such change in GAAP.
(b) Notwithstanding anything to the contrary contained in this Section 22.2 or
in the definition of ‘Capital Lease,’ in the event of an accounting change
requiring all leases to be capitalized, only those leases (assuming for purposes
hereof that such leases were in existence on the First Amendment Effective Date)
that would constitute capital leases in conformity with GAAP on the First
Amendment Effective Date shall be considered capital leases (“Adjusted GAAP”),
and all calculations and deliverables under this Agreement or the Note(s) shall
be made or delivered, as applicable, in accordance therewith; provided that if
any Material Credit Facility classifies such leases using any accounting method
other than Adjusted GAAP, this Agreement shall similarly no longer classify such
leases using Adjusted GAAP and shall be determined in accordance with clause (a)
of this Section 22.2.


(g)    Schedule A Defined Term Amendments. The following definitions are amended
and restated in their entirety in Schedule A of the Agreement to read as
follows:
"‘Material Credit Facility’ means, as to the Company and its Subsidiaries,
(a)the Credit Agreement, dated as of September 28, 2011, as amended by the First
Amendment, dated as of May 29, 2013, the First Amendment, dated and effective as
of June 6, 2014, and the Third Amendment, dated and effective as of August 10,
2018 (a copy of which amendments have been provided to MetLife) among Graybar
Electric Company, Inc. and Graybar Canada, as borrowers, and Bank of America,
N.A., as Domestic Agent and the other parties thereto (including any renewals,
extensions, further amendments, supplements, restatements, replacements or
refinancing thereof, the (‘Credit Agreement’);
(b)the Senior Notes; and
(c)any other agreement(s) creating or evidencing indebtedness for borrowed money
entered into on or after the date of Closing by the Company or any Subsidiary,
or in respect of which the Company or any Subsidiary is an obligor or otherwise
provides a




6

--------------------------------------------------------------------------------

Graybar Electric Company, Inc.
Amendment No. 1




guarantee or other credit support (‘Credit Facility’), in a principal amount
outstanding or available for borrowing equal to or greater than $25,000,000 (or
the equivalent of such amount in the relevant currency of payment, determined as
of the date of the closing of such facility based on the exchange rate of such
other currency); and if no Credit Facility or Credit Facilities equal or exceed
such amounts, then the largest Credit Facility shall be deemed to be a Material
Credit Facility.


“‘Permitted Acquisition’ means an Acquisition by any Credit Party or any
Subsidiary of any Credit Party for the fair market value of the Capital Stock or
Property acquired, provided that (a) the Capital Stock or Property acquired in
such Acquisition relates to a line of business similar to the business of such
Credit Party and its Subsidiaries engaged in on the First Amendment Effective
Date; (b) in the case of an Acquisition of the Capital Stock of another Person,
(i) the board of directors (or other comparable governing body) of such other
Person shall have duly approved such Acquisition and (ii) such Person shall
become a direct or indirect Subsidiary of the Credit Party, and (iii) not less
than 90% of all issued and outstanding Capital Stock of such Person is acquired;
(c) the representations and warranties made by the Credit Party in any Shelf
Document shall be true and correct in all material respects (and in all respects
if any such representation or warranty is already qualified by materiality or
reference to Material Adverse Effect) at and as if made as of the date of such
Acquisition (after giving effect thereto) except to the extent such
representations and warranties expressly relate to an earlier date (in which
case they should be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) as of such earlier date
(and except that for purposes of this clause (c), the representations and
warranties contained in Section 10.1 shall be deemed to refer to the most recent
statements furnished pursuant to Section 7.1)) and no Default or Event of
Default exists as of the date of such Acquisition (after giving effect thereto);
and (d) if the aggregate consideration for such Acquisition exceeds 5% of
Consolidated Total Assets, the Credit Party shall have delivered to the
Purchasers or holders of the Notes a Pro Forma Compliance Certificate
demonstrating that, upon giving effect to the Acquisition on a Pro Forma Basis,
the Credit Party will be in compliance with all of the financial covenants set
forth in Section 10.1.”
“Permitted Investments” means:
(a)    cash and Cash Equivalents;
(b)    receivables owing to any Credit Party or any of its Subsidiaries or any
receivables and advances to suppliers, or refunds due to customers, in each case
if created, acquired or made in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;
(c)    investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
(d)    investments existing as of the First Amendment Effective Date and set
forth in Schedule 10.6;
(e)    other advances or loans to employees, directors, officers, shareholders
or agents not to exceed $15,000,000 in the aggregate at any time outstanding;
(f)    Permitted Acquisitions and, to the extent permitted by Section 10.11,
Securitization Transactions and factoring arrangements;




7

--------------------------------------------------------------------------------

Graybar Electric Company, Inc.
Amendment No. 1




(g)    investments in the Company or any Subsidiary Guarantor;
(h)    loans and advances to and/or investments in Graybar Canada; provided,
that, (x) the outstanding amount of such loans, advances and/or investments
shall not exceed an aggregate amount of more than 10% of Consolidated Total
Assets determined as of the end of the most recently completed fiscal year and
(y) no Default or Event of Default exists immediately prior to and after giving
effect to any such investment;
(i)    (x) investments by any Subsidiary of the Company that is not a Credit
Party in any other Subsidiary of the Company that is not a Credit Party and (y)
investments by any Credit Party in any Wholly-Owned Subsidiary of the Company;
and
(j)    formation or creation of Domestic Subsidiaries and additional loans,
advances and/or investments (other than investments in Foreign Subsidiaries) not
expressly permitted by the foregoing clauses hereof, provided that (x) upon
giving effect to such investment on a Pro Forma Basis, the Credit Parties will
be in compliance with all of the financial covenants set forth in Section 10.1
and (y) no Default or Event of Default exists immediately prior to and after
giving effect to any such investment.
As used herein, “investment” means all investments, in cash or by delivery of
property made, directly
or indirectly in, to or from any Person, whether by acquisition of shares of
Capital Stock, property,
assets, indebtedness or other obligations or securities or by loan advance,
capital contribution or
otherwise.


“‘Permitted Liens’ means:
(a)    Liens existing as of the First Amendment Effective Date and set forth on
Schedule 10.3; provided that no such Lien shall at any time be extended to or
cover any Property other than the Property subject thereto on the First
Amendment Effective Date (provided, however, (i) that Liens on new Property
which arise in replacement of Liens on previously owned Property to the extent
that such new Property is acquired through like-kind exchanges or similar
substitutions and (ii) Liens on new Property used to replace Property formerly
serving as collateral for a synthetic lease financing, in each case, shall be
permitted hereunder);


(b)    Liens (other than Liens created or imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or Liens for taxes
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the Property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof);


(c)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the Property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof);


(d)    Liens (other than Liens created or imposed under ERISA) incurred or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory




8

--------------------------------------------------------------------------------

Graybar Electric Company, Inc.
Amendment No. 1




obligations, bids, leases, government contracts, performance and return-of-money
bonds and other similar obligations (exclusive of obligations for the payment of
borrowed money);


(e)    Liens in connection with attachments or judgments (including judgment or
appeal bonds) provided that the judgments secured shall, within 30 days after
the entry thereof, have been discharged or execution thereof stayed pending
appeal, or shall have been discharged within 30 days after the expiration of any
such stay;


(f)    easements, rights-of-way, restrictions (including zoning restrictions),
minor defects or irregularities in title and other similar charges or
encumbrances not, in any material respect, impairing the use of the encumbered
Property for its intended purposes;


(g)    Liens securing purchase money Indebtedness (including Capital Leases),
provided that any such Lien attaches only to the Property financed and such Lien
attaches thereto concurrently with or within 90 days after the acquisition
thereof;


(h)    leases or subleases granted to others not interfering in any material
respect with the business of the Credit Parties and their Subsidiaries;


(i)    any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;


(j)    normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;


(k)    inchoate Liens arising under ERISA to secure current service pension
liabilities as they are incurred under the provisions of any Plan;


(l)    Liens assumed in connection with a Permitted Acquisition, so long as (i)
such Liens cover only the assets acquired pursuant to such Permitted Acquisition
and (ii) such Liens were not created in contemplation of such Permitted
Acquisition;


(m)    Liens created or deemed to exist in connection with a Securitization
Transaction or a factoring arrangement, in each case, permitted hereunder
(including any related filings of any financing statements), but only to the
extent that any such Lien relates to the applicable Securitization Receivables
or the applicable account receivables (and the proceeds thereof) in connection
with such factoring arrangements permitted hereunder, in each case, actually
sold, contributed, financed or otherwise conveyed or pledged pursuant to such
transaction; and


(n)    additional Liens not otherwise permitted by the foregoing clauses hereof;
provided that such additional Liens permitted by this clause (n) do not encumber
property and assets which constitute more than 10% of the Consolidated Total
Assets determined as of the end of the most recently completed fiscal year,
provided, further, that notwithstanding the foregoing, the Company shall not,
and shall not permit any of its Subsidiaries to, secure pursuant to this clause
(n) any Indebtedness outstanding under or pursuant to any Material Credit
Facility unless and until the Notes (and any guaranty delivered in connection
therewith) shall concurrently be secured equally and ratably with such
Indebtedness pursuant to documentation reasonably acceptable to the Required
Holders in substance and in form, including, without limitation, an
intercreditor agreement and




9

--------------------------------------------------------------------------------

Graybar Electric Company, Inc.
Amendment No. 1




opinions of counsel to the Company and/or any such Subsidiary, as the case may
be, from counsel that is reasonably acceptable to the Required Holders.”


(h)    Schedule A New Defined Terms. The following definitions are inserted to
Schedule A in their correct alphabetical order to read as follows:


“‘Senior Notes’ shall mean any notes or other evidence of indebtedness issued
pursuant to that certain Private Shelf Agreement, dated as of September 22,
2014, (as amended, restated, supplemented or otherwise modified from time to
time) by and among the Company, PGIM, Inc. and each Prudential Affiliate (as
defined therein) which becomes party to thereto, including any renewals,
extensions, further amendments, supplements, restatements, replacements or
refinancing thereof (the “Prudential Shelf Agreement”).


“‘First Amendment’ shall mean Amendment No. 1 to the Agreement, which amendment
is dated August 10, 2018.


“‘First Amendment Effective Date’ shall mean the Effective Date of the First
Amendment (as defined the First Amendment).”




II.    CONDITIONS TO EFFECTIVENESS OF AMENDMENTS.


(a)    Representations and Warranties. The Company represents and warrants that
(i) the execution and delivery of this Amendment has been duly authorized by all
necessary corporate action of the Company and this Amendment has been executed
and delivered by a duly authorized officer of the Company, and all necessary or
required consents to this Amendment (other than any consents required to be
obtained solely by a Purchaser) have been obtained and are in full force and
effect, (ii) the Agreement, as amended by this Amendment, constitutes the legal,
valid and binding obligation contract and agreement of the Company enforceable
against it in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally, and general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law), (iii) each representation and warranty set forth in Section 5
of the Agreement (as modified by the updated Schedules attached hereto), is true
and correct as of the date of execution and delivery of this Amendment by the
Company with the same effect as if made on such date (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they were true and correct as of such earlier date), and (iv) no Event of
Default or Default under the Agreement exists or has occurred and is continuing
on the date hereof.


(b)    Effectiveness. This Amendment shall become effective upon fulfillment of
the following conditions: (i) the Company and MetLife shall have executed a copy
of this Amendment on or prior to the First Amendment Effective Date, (ii)
MetLife shall have received a copy of the resolutions of the board of the
Company authorizing the execution, delivery and performance by the Company of
this Amendment, certified by its secretary or assistant secretary, and (iii)
MetLife shall have received such other documents and certificates as it may
reasonably request relating to the Amendment and the transactions contemplated
by the Amendment.


III.    MISCELLANEOUS.






10

--------------------------------------------------------------------------------

Graybar Electric Company, Inc.
Amendment No. 1




(a)    Reference to and Effect on Agreement. Upon the effectiveness of this
Amendment, each reference to the Agreement in any other document, instrument or
agreement shall mean and be a reference to the Agreement as modified by this
Amendment. Except as specifically set forth in Section I hereof, the Agreement
shall remain in full force and effect and is hereby ratified and confirmed in
all respects. The execution, delivery and effectiveness of this Amendment shall
not be construed as a course of dealing or other implication that any holder of
the Notes has agreed to or is prepared to grant any consents or agree to any
waiver to the Agreement in the future, whether or not under similar
circumstances.


(b)    Expenses. The Company hereby confirms its obligations under the
Agreement, whether or not the transactions hereby contemplated are consummated,
to pay, promptly after request by MetLife, all reasonable out-of-pocket costs
and expenses, including attorneys' fees and expenses, incurred by them in
connection with this Amendment and the transactions contemplated hereby, in
enforcing any rights under this Amendment, or in responding to any subpoena or
other legal process or informal investigative demand issued in connection with
this Amendment or the transactions contemplated hereby.


(c)    Governing Law. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF NEW YORK (EXCLUDING ANY CONFLICTS OF LAW RULES WHICH WOULD
OTHERWISE CAUSE THIS AMENDMENT TO BE CONSTRUED OR ENFORCED IN ACCORDANCE WITH,
OR THE RIGHTS OF THE PARTIES TO BE GOVERNED BY, THE LAWS OF ANY OTHER
JURISDICTION).


(d)    Counterparts; Section Titles. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart of this Amendment. The section titles
contained in this Amendment are and shall be without substance, meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto.




[SIGNATURE PAGE TO FOLLOW]




















    
    




11

--------------------------------------------------------------------------------


Graybar Electric Company, Inc.
Amendment No. 1


If you agree to the terms and provisions hereof, please evidence your agreement
by executing and returning at least one counterpart of this First Amendment to
Senior Vice President, Secretary and General Counsel, Graybar Electric Company,
Inc., 34 North Meramec Avenue, St. Louis, MO 63105.




Very truly yours,


GRAYBAR ELECTRIC COMPANY, INC.
By: /s/ T. E. Carpenter    
Name:    T.E. Carpenter
Title:    Vice President - Treasurer







--------------------------------------------------------------------------------

Graybar Electric Company, Inc.
Amendment No. 1






Agreed as of the date first above written:


METROPOLITAN LIFE INSURANCE COMPANY




By: /s/ Jennifer Potenta    
Name: Jennifer Potenta
Title: Senior Vice President and Managing Director


METLIFE INVESTMENT ADVISORS, LLC




By: /s/ Judith A. Gulotta    
Name: Judith A. Gulotta
Title: Managing Director















--------------------------------------------------------------------------------








DISCLOSURE MATERIALS


Filing
 
Filed/Effective
File/Film Number
10-Q
 
2018-07-31
000-00255 
18980837
8-K
 
2018-06-15
000-00255 
18902936
10-Q
 
2018-05-02
000-00255 
18799164
DEFA14C
 
2018-04-30
000-00255 
18789116
DEF 14C
 
2018-04-30
000-00255 
18788968
PRE 14C
 
2018-04-20
000-00255 
18766381
10-K
 
2018-03-27
000-00255 
18714648
10-K
 
2018-03-09
000-00255 
18679035
SC 13G/A
 
2018-02-09
005-14237 
18592083

All of the above filings by the Company or the Voting Trust with the United
States Securities and Exchange Commission are incorporated herein by this
reference.








SCHEDULE 5.3
(to Private Shelf Agreement)

--------------------------------------------------------------------------------






SUBSIDIARIES OF THE COMPANY AND
OWNERSHIP OF SUBSIDIARY STOCK
(i)     SUBSIDIARIES OF THE COMPANY


Entity Name
Jurisdiction of Incorporation, Formation or Organization
Percentage of Shares Held or Beneficially Owned (Domestic Subsidiaries Only)
Commonwealth Controls Corporation
Missouri
100%
Distribution Associates Incorporated
Missouri
100%
GRIPP, LLC (f/k/a 25 NC, LLC)
Missouri
100%
Gnewco, LLC
Delaware
100%
GBE Sub, LLC
Missouri
100%
Cape Electrical Supply Holding LLC
Delaware
100%
Cape Electrical Supply LLC
Delaware
100%
Advantage Industrial Automation, Inc.
Georgia
100%
Graybar Aus. Pty Ltd.
Graybar Business Services, Inc.
Australia (Victoria)
Missouri


100%
Graybar Electric Limited
Nova Scotia
 
Graybar Electric Canada Limited
Nova Scotia
 
Graybar Canada Limited
Nova Scotia
 
Graybar Energy Limited
Ontario
 
Graybar de México S. de RL de CV
Graybar Financial Services, Inc.
Mexico
Missouri


100%
Graybar International, Inc.
Missouri
100%
Graybar Services, Inc.
Illinois
100%
Graybar Newfoundland Limited
Newfoundland & Labrador
*

(ii)    AFFILIATES OF THE COMPANY
The Affiliates of the Company are as follows:
(1)    Graybar Voting Trust.    The Graybar Voting Trust, pursuant to the Voting
Trust Agreement dated as of March 3, 2017, holds approximately 82.5% of the
outstanding shares of the Company at June 30, 2018.


SCHEDULE 5.4
(to Private Shelf Agreement)

--------------------------------------------------------------------------------





(2)    Graybar Newfoundland Limited is the 49% general partner in Innunuk
Traders Limited Partnership.
(iii)    DIRECTORS AND EXECUTIVE OFFICERS OF THE COMPANY


K. M. Mazzarella
Chairman, President and Chief Executive Officer and Director
D. A. Bender
Director
S. S. Clifford
Senior Vice President – Supply Chain Management and Director
M. W. Geekie
Senior Vice President, Secretary and General Counsel and Director
R. R. Harwood
Senior Vice President and Chief Financial Officer and Director
R. C. Lyons
Director
W. P. Mansfield
Senior Vice President, Marketing and Director
D. G. Maxwell
Senior Vice President – Sales, and Director
B. L. Propst
Senior Vice President – Human Resources and Director
 
 









5.4-2

--------------------------------------------------------------------------------






FINANCIAL STATEMENTS
See unaudited Company financial statements for and as of the period ended
June 30, 2018 as filed by the Company with the Securities and Exchange
Commission in its Form 10-Q filed on July 31, 2018.






SCHEDULE 5.5
(to Private Shelf Agreement)

--------------------------------------------------------------------------------






MOST RECENT CLOSED TAX YEAR




December 31, 2013






SCHEDULE 5.9
(to Private Shelf Agreement)

--------------------------------------------------------------------------------






EXISTING INDEBTEDNESS
INDEBTEDNESS EXISTING ON JUNE 30, 2018
(Stated in thousands)


Debt Source
Obligor
Balance Outstanding as of June 30, 2018
Long Term Debt:
 
 
Various capital leases due in monthly installments, various maturities, &
special financing agreements


Graybar Electric Company, Inc., Cape Electrical Supply LLC, & Cape Electrical
Supply Holdings, LLC
$12,236
TOTAL LONG TERM DEBT:
 
 
Undrawn letters of credit issued by First Bank and Commerce Bank
 
$5,371

(1)    There are various inter-company notes that are eliminated in
consolidation.
(2)    Graybar Canada Limited overdraft line
(3)    $10 million uncommitted, unsecured and undrawn credit line with First
Bank.
(4)    Indebtedness under the Third Amendment to Credit Agreement, dated August
10, 2018, by and among, the Company, Graybar Canada Limited and the lenders from
time to time party thereto, Bank of America, N.A. as Domestic Administrative
Agent, Domestic Swing Line Lender and Domestic L/C Issuer, and Bank of America,
N.A., acting through its Canada Branch, as Canadian Administrative Agent,
Canadian Swing Line Lender and Canadian L/C Issuer.
(5)    Notes issuable under the Senior Notes (none outstanding at Second
Amendment Effective Date)








SCHEDULE 5.15
(to Private Shelf Agreement)

--------------------------------------------------------------------------------






EXISTING LIENS


Liens Securing
Obligor
Security
Various capital leases due in monthly installments, various maturities, securing
debt in Schedule 5.15
Graybar Electric Company, Inc., Cape Electrical Supply Holdings LLC & Cape
Electrical Supply LLC
Computer Equipment, Buildings & Vehicles







SCHEDULE 10.3
(to Private Shelf Agreement)

--------------------------------------------------------------------------------






EXISTING INVESTMENTS


GBE Sub, LLC
Advantage Industrial Automation, Inc.
Graybar Electric Canada Limited
Commonwealth Controls Corporation
Graybar International, Inc.
Graybar Services, Inc.
Distribution Associates, Inc.
Graybar Financial Services, Inc.
Graybar Business Services, Inc.
In addition to the subsidiaries listed above, the Company (and its subsidiaries)
have outstanding investments in the subsidiaries and affiliates set forth in
Schedule 5.4, which are incorporated by reference.






SCHEDULE 5.9
(to Private Shelf Agreement)